EXHIBIT 99.2 State Bancorp, Inc. Announces Agreement for Exchange of Outstanding $10 Million Debt for New Equity and a Major Disposition Strategy for Low Quality Commercial Loans Jericho, N.Y., November 30, 2009 - State Bancorp, Inc. (the “Company”) (NASDAQ–STBC), parent company of State Bank of Long Island (the “Bank”), today announced two separate strategic actions that are each designed to aggressively position the Company for 2010 and beyond. In the first initiative, the Company reported that it will retire its outstanding 8.25% subordinated notes with an aggregate principal balance of $10 million issued in 2006 and due to mature in 2013. In exchange for the subordinated debt and accrued interest, the Company will issue 1,656,600 shares of its common stock in a privately negotiated transaction with four major institutional investors at an effective price of $6.50 per share. This transaction will further bolster the Company’s already strong capital position and remove expensive debt from the capitalization structure. The net effects of this exchange will be an increase in the Company’s tangible common equity of $11 million and an $825,000 annual reduction in ongoing interest expense related to the retired subordinated notes.
